442 U.S. 1308
99 S. Ct. 2095
60 L. Ed. 2d 655
John A. SPENKELINK, Applicant,v.Louie L. WAINWRIGHT et al.No. A-1016.
May 23, 1979.

Mr. Justice MARSHALL.


1
John A. Spenkelink, who is scheduled to be put to death at 7:00 a. m. on May 23, 1979, has applied to me for a stay of his execution.  Mr. Justice REHNQUIST and Mr. Justice STEVENS have both denied the application, and the pertinent facts are set forth in Mr. Justice REHNQUIST's opinion, 442 U.S. 1301, 99 S. Ct. 2091, 60 L. Ed. 2d 649.  Given the Court of Appeals' divided vote on whether to grant a certificate of probable cause, the irrevocable nature of the penalty to be imposed, and the ability of the full Court to consider this case within 36 hours at our regular Conference, I believe it appropriate to grant the application for a stay until further action by the entire Court.


2

Granted.